
	
		II
		Calendar No. 332
		110th CONGRESS
		1st Session
		S. 2011
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Levin (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice, considered, read the third time, and
			 failed of passage
		
		
			August 3, 2007
			Ordered to be placed on the calendar
		
		A BILL
		Entitled the Protect America Act of
		  2007.
	
	
		1.PurposeTo provide for a procedure before the FISA
			 Court for an order, which may be amended as necessary at the request of the
			 Government with the approval of the Court, authorizing procedures, guidelines,
			 means or methods that will permit the collection of intelligence between
			 foreign persons located outside the United States, while bringing incidental
			 contacts with United States persons at home or abroad into compliance with
			 existing law and minimization procedures.
		2.Additional
			 procedure for authorizing certain electronic surveillance
			(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended by inserting after section 105 the
			 following:
				
					105A.Clarification of surveillance of persons outside the United
		  StatesNotwithstanding
				any other provision of this Act, a court order is not required for the
				electronic surveillance of the contents of any communication between persons
				that are not located within the United States for the purpose of collecting
				foreign intelligence information, without respect to whether the communication
				passes through the United States or the surveillance device is located within
				the United States.
					105B.Additional procedure for court approval
		  for authorizing certain electronic surveillance(a)In
				generalNotwithstanding any other provision of this title, the
				Attorney General, in consultation with Director of National Intelligence, upon
				the authorization of the President, may apply to a judge of the court
				established under section 103(a) for an ex parte order, or an extension of an
				order, authorizing electronic surveillance for a period of 1 year, in
				accordance with this section.
						(b)Application
							(1)ContentsAn
				application for an order, or extension of an order, submitted under subsection
				(a) shall include—
								(A)the identity of
				the Federal officer making the application;
								(B)a written
				certification made under oath by the Director of National Intelligence and the
				Attorney General that—
									(i)there are
				reasonable procedures in place for determining that the electronic surveillance
				under this section is directed at persons reasonably believed to be located
				outside the United States;
									(ii)there are
				reasonable procedures in place to assess the implementation of the procedures
				described in subclause (i) to achieve the objective described in that
				subclause;
									(iii)the acquisition
				does not constitute electronic surveillance within the meaning of paragraph (1)
				or (3) of section 101(f), and, to the extent any acquisition constitutes
				electronic surveillance within the meaning of paragraph (2) or (4) of section
				101(f), that it is approved or minimized as appropriate;
									(iv)a significant
				purpose of the electronic surveillance is to obtain foreign intelligence
				information;
									(v)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h); and
									(vi)the electronic
				surveillance involves obtaining foreign intelligence information from or with
				the assistance of a communications service provider, custodian, or other person
				(including any officer, employee, agent or other specified person of such
				service provider, custodian, or other person) who has access to communications,
				either as they are transmitted or while they are stored, or equipment that is
				being or may be used to transmit or store such communications;
									(C)a general
				description of the nature of the foreign intelligence information sought;
				and
								(D)a general
				statement of the means by which the electronic surveillance will be
				effected.
								(2)Specific
				persons and places not required
								(A)An application
				for an order, or extension of an order, submitted under subsection (a) shall
				not be required to identify—
									(i)the persons,
				other than a foreign power, against whom the electronic surveillance will be
				directed; or
									(ii)the specific
				facilities, places, premises, or property at which the electronic surveillance
				will be directed or conducted.
									(c)Application
				approval; order
							(1)Application
				approvalNotwithstanding any other law, a judge considering an
				application for an order, or extension of an order, submitted under subsection
				(a) shall—
								(A)assess—
									(i)the procedures by
				which the Government determines that electronic surveillance under this section
				is directed at persons reasonably believed to be located outside the United
				States; and
									(ii)the minimization
				procedures to be used with respect to United States persons from such
				electronic surveillance activity; and
									(B)approve such
				application if the judge determines that the procedures assessed are in
				accordance with law and are reasonably designed to determine whether the
				targets are outside the United States.
								(2)OrderA
				judge approving an application pursuant to paragraph (1) shall issue an order
				that—
								(A)(i)authorizes the
				electronic surveillance as requested; and
									(ii)approves the minimization
				procedures with respect to United States persons;
									(B)directs the
				applicant to follow the procedures referred to in section 105B(b)(1)(B)(i) and
				the minimization procedures submitted by the Government as approved;
								(C)at the request of
				the applicant, requires a specified communications service provider, custodian,
				or other specified person, to furnish the applicant forthwith with all
				information, facilities, or technical assistance necessary to accomplish the
				electronic surveillance in a manner that will protect the secrecy of the
				electronic surveillance and produce a minimum of interference with the services
				that provider, custodian, or other person is providing; and
								(D)at the request of
				the applicant, requires such communications provider, custodian, or other
				specified person to maintain under security procedures approved by the Attorney
				General and the Director of National Intelligence any records concerning the
				electronic surveillance or the aid furnished that such person wishes to
				maintain.
								(3)Minimization
				proceduresAn application for reauthorization of an order issued
				under this section, shall contain a description of the Government's
				minimization procedures.
							(d)Guidelines for
				surveillance of United States personsNot later than 15 days
				after the date of the enactment of this section, the Attorney General shall
				establish guidelines that address communications with persons inside the United
				States and United States persons outside the United States and are designed to
				ensure that an application is filed under section 104 when the Attorney General
				seeks to continue electronic surveillance that began under this section
				but—
							(1)effectively is or
				has become surveillance of a person within the United States; or
							(2)is of a nature or
				quantity as to infringe on the reasonable expectation of privacy of persons
				within the United States.
							(e)CompensationThe
				Government shall compensate, at the prevailing rate, a person for providing
				information, facilities, or assistance pursuant to an order of the court under
				this section or pursuant to a directive under section 105C.
						(f)LiabilityNotwithstanding
				any other law, no cause of action shall lie in any court against any person for
				providing any information, facilities, or assistance in accordance with an
				order under this section or a directive under section 105C.
						(g)Retention of
				ordersAn order granted under this section and directives under
				section 105C shall be retained for a period of not less than 10 years from the
				date on which such order or directive is made.
						(h)AppealThe
				Government may appeal any denial of an application submitted under this section
				to the court established under section 103(b). If such court determines that
				the denial was properly entered, the court shall immediately provide for the
				record a written statement of each reason for its decision, and, on petition of
				the United States for a writ of certiorari, the record shall be transmitted
				under seal to the Supreme Court of the United States, which shall have
				jurisdiction to review such decision.
						105C.Immediate authorization of certain
		  electronic surveillance(a)In
				generalNotwithstanding any law, the Director of National
				Intelligence and the Attorney General, may, prior to the submission of an
				application under section 105B, authorize the immediate electronic surveillance
				of persons reasonably believed to be outside the United States if the Director
				of National Intelligence and the Attorney General determine that it is in the
				interest of the national security of the United States to begin the electronic
				surveillance and such electronic surveillance is subject to the certification
				to be filed as set forth below. The authority in this subsection shall not be
				used for successive or multiple authorizations of electronic surveillance of
				the same or similar scope.
						(b)In such case, the Attorney General
				shall—
							(1)transmit within 5
				days of the initiation of electronic surveillance pursuant to this section
				under seal to the court established under section 103(a) a copy of a
				certification made under section 105B(b)(1)(B). Such certification shall be
				maintained under security measures established by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence, and shall remain sealed except upon motion of the
				Government;
							(2)submit an
				application for the approval of such electronic surveillance to the court
				established under section 103(a) as soon as practicable, but in no event more
				than 10 days after the initiation of the electronic surveillance; and
							(3)the court shall
				act on such application in accordance with section 105B within 30 days after
				receiving an application under this subsection. The court may grant one or more
				extensions of not more than 30 days, if the court determines that additional
				time is needed. Any electronic surveillance subsequent to the court's action
				shall be conducted only if approved in accordance with section 105B. If the
				application is disapproved, the data collected may be used or disclosed only as
				authorized by the court.
							(c)Specific
				persons and places not requiredA certification under subsection
				(a) is not required to identify—
							(1)the person or
				foreign power against whom the electronic surveillance will be directed;
				or
							(2)the specific
				facilities, places, premises, or property at which the electronic surveillance
				will be directed or conducted.
							(d)DirectiveWith
				respect to an authorization of electronic surveillance under this section, the
				Attorney General, in consultation with the Director of National Intelligence,
				may direct a specified communications service provider, custodian, or other
				specified person, to—
							(1)furnish the
				applicant forthwith with all information, facilities, or technical assistance
				necessary to accomplish the electronic surveillance in a manner that will
				protect the secrecy of the electronic surveillance and produce a minimum of
				interference with the services that provider, custodian, or other person is
				providing; and
							(2)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the electronic surveillance or the
				aid furnished that such person wishes to maintain.
							(e)Failure To
				complyIn the case of a failure to comply with a directive issued
				pursuant to subsection (e), the Attorney General, in consultation with the
				Director of National Intelligence, may invoke the aid of the court established
				under section 103(a) to compel compliance with the directive, and the court
				shall issue an order requiring the person to comply with the directive unless
				the court finds that the directive does not meet the requirements of this
				section or is otherwise unlawful. Failure to obey an order of the court may be
				punished by the court as contempt of court. Any process under this section may
				be served in any judicial district in which the person may be found.
						(f)Pendency of
				appealWith the approval of a court of competent jurisdiction,
				the Government may continue any electronic surveillance affected by a directive
				issued under this section during the pendency of consideration of an
				application submitted under section 105B, and any appeal process, including the
				period during which a petition for writ of certiorari may be pending and the
				period of any review by the Supreme Court of the United States.
						105D.Report to
				CongressReport to CongressNot later than four months after the date of the
				enactment of this Act, the Inspector General of the Department of Justice, in
				coordination with the Inspector General of the Office of the Director of
				National Intelligence and the Inspector General of the National Security
				Agency, shall inform, in a manner consistent with the national security, the
				Select Committee on Intelligence of the Senate, the Permanent Select Committee
				on Intelligence of the House of Representatives, the Committee on the Judiciary
				of the Senate, and the Committee on the Judiciary of the House of
				Representatives, concerning electronic surveillance under this section during
				the previous four-month period. Among the elements of each report made under
				this section shall be—
							(1)an assessment of
				whether the Act is functioning as intended and the degree to which the program
				is resulting in the collection of communications that originate or terminate
				inside the United States;
							(2)a description of
				the incidents of non-compliance with a directive issued by the Attorney General
				under section 105C;
							(3)a copy of any
				guidelines and procedures implementing this Act, including the guidelines
				established pursuant to section 105B(d);
							(4)a description of
				any incidents of non-compliance by an element of the Intelligence Community
				with guidelines or procedures established for determining that the electronic
				surveillance authorized by the Attorney General and Director of National
				Intelligence directed at persons reasonably believed to be outside the United
				States;
							(5)a description of
				any incidents of non-compliance with respect to minimization procedures and
				approval requirements concerning U.S. persons; and
							(6)the number of
				certifications and directives issued under section 105C during the reporting
				period.
							.
			(b)Technical and
			 conforming amendmentThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by inserting after the item relating to section 105 the
			 following:
				
					
						Sec. 105A. Clarification of
				surveillance of persons outside the United States.
					
					
						Sec. 105B. Additional procedure
				for court approval authorizing certain electronic surveillance.
					
					
						Sec. 105C. Immediate
				authorization of certain electronic surveillance.
					
					
						Sec. 105D. Report to
				Congress.
					
					.
			3.Effective date;
			 transition procedures
			(a)Except as
			 otherwise provided, the amendments made by this Act shall take effect
			 immediately after the date of the enactment of this Act.
			(b)Notwithstanding
			 any other provision of this Act, any order in effect on the date of enactment
			 of this Act issued pursuant to the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) shall remain in effect until the date of
			 expiration of such order, and, at the request of the applicant, the court
			 established under section 103(a) of such Act (50 U.S.C. 1803(a)) shall
			 reauthorize such order as long as the facts and circumstances continue to
			 justify issuance of such order under the provisions of the Foreign Intelligence
			 Surveillance Act of 1978, as in effect on the day before the applicable
			 effective date of this Act. The Government also may file new applications, and
			 the court established under section 103(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall enter orders granting such
			 applications pursuant to such Act, as long as the application meets the
			 requirements set forth under the provisions of such Act as in effect on the day
			 before the effective date of this Act. At the request of the applicant, the
			 court established under section 103(a) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1803(a)), shall extinguish any extant authorization to
			 conduct electronic surveillance or physical search entered pursuant to such
			 Act. Any electronic surveillance or physical search conducted pursuant to an
			 order entered under this subsection shall be subject to the provisions of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as in
			 effect on the day before the effective date of this Act.
			4.Sunset
			(a)Except as
			 provided in subsections (b) and (c) the amendments made by this Act shall cease
			 to have force or effect 180 days after the date of enactment of this
			 Act.
			(b)Any order under
			 section 105B of the Foreign Intelligence Surveillance Act of 1978, as added by
			 this Act, in effect on the date described in paragraph (1) shall continue in
			 effect until the date of the expiration of such order.
			(c)The expiration of
			 amendments pursuant to subsection (a) shall not have any effect upon the
			 liability of any party under subsection (e) of section 105B. Notwithstanding
			 subsection (a), subsection (e) of section 105B shall remain in effect with
			 regard to action taken in accordance with sections 105A, B, C, and D.
			
	
		August 3, 2007
		Read twice, considered, read the third time, and failed of
		  passage
		August 3, 2007
		Ordered to be placed on the calendar
	
